                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Richard Southall
                               Plaintiff,
v.                                                  Case No.: 1:20−cv−03223
                                                    Honorable Edmond E. Chang
Force Partners LLC
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 22, 2020:


        MINUTE entry before the Honorable Edmond E. Chang: In light of the fully
briefed motion to dismiss [20], the tracking status hearing of 12/31/2020 is reset to
03/05/2021 at 8:30 a.m., but to track the case only (no appearance is required, the case
will not be called). Emailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
